UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN NOL-TERRON, a/k/a Ariel Molina Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00113-WO-2)


Submitted:   April 29, 2013                   Decided:   May 24, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathan         Nol-Terron,        a/k/a       Ariel    Molina       Hernandez,

pled    guilty      to    possessing         five      or   more   false       identification

documents in violation of 18 U.S.C.A. §§ 1028(a)(3), (b)(2)(B)

(West 2000 & Supp. 2012), 18 U.S.C. § 2 (2006) (Count 4), and to

illegal reentry of an aggravated felon in violation of 8 U.S.C.

§ 1326(a) (2006) (Count 5).                   On appeal, Nol-Terron asks whether

the district court erred at his sentencing hearing by ruling

that the two offenses to which he pled guilty were not related

counts under U.S. Sentencing Guidelines Manual (“USSG”) § 3D1.2

(2011).    Nol-Terron argues that, because his two offenses should

have    been       grouped       under      USSG       § 3D1.2,    he    should       not    have

received       a    two-level         multiple         count    adjustment       under        USSG

§ 3D1.4.    For the reasons that follow, we affirm.

               Grouping decisions are reviewed for clear error.                                  As

United States v. Pitts, 176 F.3d 239 (4th Cir. 1999).                                            The

Sentencing Guidelines provide that if a defendant is convicted

of multiple counts “involving substantially the same harm,” the

counts    “shall         be    grouped      together.”          USSG     § 3D1.2.           Counts

implicate substantially the same harm when they “involve the

same victim and two or more acts or transactions connected by a

common    criminal            objective     or     constituting         part    of    a   common

scheme or plan.” USSG § 3D1.2(b).                           Here, the district court

found    that      there       were   two    different         victims    or    goals       to    be

                                                   2
protected, i.e. the immigration offense (Count 5) was intended

to protect national borders whereas the identification offense

(Count   4)    was   intended   to    protect   society’s    interest    in   the

integrity of various identification documents.                 (J.A. 81-82).

We find no clear error in the district court’s above finding.

Pitts, 176 F.3d at 244.

              Accordingly,   we      affirm   Nol-Terron’s    sentence.       We

dispense with oral argument as the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3